DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for Formation of a Patterned Solder Mask”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier.  Such claim limitations are: “a process of chemical deposition in vapor phase, wherein mask patterning is implemented via lift-off patterning with water-soluble lift-off material” in claim 1 (lines 2-4); as well as “the mask is deposited by a process of atomic layer deposition” (claim 8, lines 1-2); “the mask (10) is deposited by a process of photo-assisted atomic layer deposition” (claim 9, lines 1-2); “a process of chemical deposition in vapor phase, said substrate comprising apertures and/or non-planar surfaces, wherein patterning is implemented via lift-off patterning with water- 30 soluble lift-off material” (claim 13, lines 3-6); and “depositing a protective layer onto a surface of the manufactured printed circuit board and/or the electrical component by the process of chemical deposition in vapor phase, preferably, by the process of atomic layer deposition” (claim 14, lines 1-4).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(A) The claim limitations use the phrase “means for” or “step for” or a generic replacement therefore: “a process of” is held to have no more meaning or weight than the phrase “a step for”.
(B) The “means for” or “step for” is modified by functional language: “chemical deposition in vapor phase”, “mask patterning”, “lift-off patterning”, “atomic layer deposition” and “photo-assisted atomic layer deposition” are all entirely functional.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function.  In this instance, there is no structure whatsoever provided which would be capable of performing the intended functions. The claims do not recite a CVD chamber, lift-off unit, atomic deposition apparatus, etc..
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1 and 12-14 are objected to because of the following informalities: each of those claims improperly recites “and/or” language, which renders confident interpretation of the intended invention difficult. The claims should be amended such that the “and/or” language is , appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it discloses that it is a “method for formation of a patterned solder mask layer (10) on a substrate (11) comprising apertures and/or non-planar surfaces by a process of chemical deposition 5in vapor phase, wherein mask patterning is implemented via lift-off patterning with water-soluble lift-off material (21)” (lines 1-4). This claim indicates that it is drawn to a method, but there is not a single positively recited process step in the entire claim. It is a “method for formation of a patterned solder mask layer…by a process…wherein mask patterning is implemented”. The passive voice language of the claim does not actually require any physical steps be performed only that there would conceptually be a method where masking can be implemented. Further, it is impossible to know if the purported method would be performed on “apertures” or “non-planar surfaces”, either of which would require/result in a different method of fabrication. That being so, for the sake of compact prosecution, the claim has  on a substrate  comprising apertures or non-planar surfaces or both, the method comprising by a process of chemical deposition 5in vapor phase,  further comprising mask patterning  via lift-off patterning with water-soluble lift-off material (21).
Claims 2-12 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 6 is further rejected as indefinite because it discloses that “the mask (10) is essentially optically transparent. There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “essentially optically transparent”.  Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology. In this instance, the term “optically transparent” is clear and is also defined in the specification as “see through”.  However, there is nothing to indicate what difference is imparted in being “see through” when the claim recites that the layer is “essentially” transparent. This term does not further define the method, but instead only serves to muddy the waters of confident claim interpretation. The claim has been examined, as best understood, to intend that the mask is formed of an optically transparent material or can be seen through.

Claim 13 is also indefinite because it discloses: “depositing a patterned solder mask layer (10) onto an underlying substrate (11), optionally, onto a conductive material (2) by a process of chemical deposition in vapor phase, said substrate comprising apertures and/or non-planar surfaces, wherein patterning is implemented via lift-off patterning with water- 30 soluble lift-off material (21)” (lines 2-6). This claim is indefinite for the same reasons as indicated with respect to claim 1, above, namely being that the “patterning” is not actually recited as a step, though it is implicitly a step. As such, one cannot reasonably determine the metes and bounds of the claim. Further, the claim recites: “depositing…optionally”, which renders the claim indefinite because the only recited method step in the entire claim is disclosed as being optional. Accordingly, the method may or may not have any steps and is indefinite because of this hedging language. The claim has been examined as best understood.
Claim 14 is also rejected as indefinite, so rendered by virtue of its dependency upon the indefinite subject matter of claim 13.
Claim 14 is further found to be indefinite. The claim discloses that the “depositing” is done by “the process of chemical deposition in vapor phase, preferably, by the process of atomic layer deposition” (lines 1-4). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “chemical deposition in vapor phase”, and the claim also recites “atomic layer deposition” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2010/0244280 A1).
Regarding claim 1, as best understood, Shimizu discloses a method for formation of a patterned solder mask layer (5) on a substrate (1s, 2) comprising apertures (fig. 1: openings between each of 2) and/or non-planar surfaces (fig. 1: the top of the combined 1s and 2 is non-
Regarding claim 4, as best understood, Shimizu discloses the method of claim 1, wherein the mask is inorganic material (pars. 0032-0034: SiO2).
Regarding claim 5, as best understood, Shimizu discloses the method of claim 1, wherein the mask is metal oxide (pars. 0032-0034: SiO2).
Regarding claim 10, as best understood, Shimizu discloses the method of claim 1, wherein the mask is deposited at a temperature equal to 20or below 150°C (par. 0034: 100°C).
Regarding claim 12, as best understood, Shimizu discloses the method of claim 1, wherein the substrate is a printed circuit board and/or an electrical component (par. 0026: printed circuit board and wirings).
Regarding claim 13, as best understood, Shimizu discloses a method for manufacturing a printed circuit board (1s and 2) and/or an electrical component comprising depositing a patterned solder mask layer (5) onto an underlying substrate (1s), optionally, onto a conductive material (2) by a process of chemical deposition in vapor phase (figs. 1-5; pars. 0026-0027 and 0031-0034), said substrate comprising apertures (fig. 1: openings between each of 2) and/or non-planar surfaces (fig. 1: the top of the combined 1s and 2 is non-planar), wherein patterning is implemented via lift-off patterning (lift-off method) with water-soluble lift-off material (4) (par. 0031: “For the resist film 4… dry film resist (DFR) is used”; pars. 0035-0036: “resist film 4 is peeled by aqueous sodium hydroxide”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimizu.
Regarding claim 2, as best understood, Shimizu discloses all of the elements of the current invention as detailed above with respect to claim 1. Shimizu further discloses that the lift-off material is water-soluble (pars. 0035-0036). Shimizu, however, does not explicitly disclose that the water-soluble lift-off material is a polymer material. The cited “dry film resist (DFR)” of Shimizu would have naturally been expected to be a polymer material, as this is the most commonly use material for the old and well-known lift-off dry film of Shimizu and in the claims. Further, there is no indication that any surprising results occurred or that special steps were devised to use the dry film polymer as intended in the prior art. The knowledge that the dry film material of Shimizu would have been a polymer or easily selected as a polymer would have been obvious to PHOSITA at the time of filing.
Regarding claim 6, as best understood, Shimizu discloses all of the elements of the current invention as detailed above with respect to claim 1. Shimizu further discloses that the mask is the same material as that which is disclosed in the instant invention, i.e. silicon (di)oxide. Shimizu, however, does not explicitly disclose that the SiO2 is essentially optically transparent. It is a commonly known and accepted material property of SiO2 that it is optically transparent. The In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. The transparency of the mask layer would have been obvious and well-known to PHOSITA at the time of filing.
Claims 3, 8-9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, in view of Miyagawa et al. (US 2014/0087090 A1).
Regarding claim 3, as best understood, Shimizu discloses all of the elements of the current invention as detailed above with respect to claim 1.  Shimizu, however, does not explicitly disclose that the lift-off material is polyvinyl alcohol (PVA).
Miyagawa teaches that it is well known to perform a related method, including using a lift-off material which is polyvinyl alcohol (PVA) (fig. 1; pars. 0033-0034).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Shimizu to incorporate the selection of PVA as the preferred lift-off material from Miyagawa. Respectfully, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this instance, Miyagawa demonstrates that PVA was well known and commonly used as a lift-off material and that the material is easily and predictably substituted for numerous other analogous expedients. Moreover, there is no indication that the instant use of the known prior art method and material required any special 
Regarding claims 8-9, as best understood, Shimizu discloses all of the elements of the current invention as detailed above with respect to claim 1.  Shimizu, however, does not explicitly disclose that the CVD process is actually a process of photo-assisted atomic layer deposition.
Miyagawa teaches that it is well known to use CVD and more specifically to use photo-assisted atomic layer deposition (ALD) (Abstract; pars. 0024-0025 and 0034-0038).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Shimizu to incorporate the photo-assisted ALD of Miyagawa. PHOSITA would have realized that ALD was predictably and regularly used to provide enhanced deposition accuracy and to allow for more precise layer deposition thickness as desired. The thickness and surface roughness of ALD are well-known to be more precise and reliable thus predictably reducing manufacturing costs due to rework or defective products caused by rough deposition. These advantages would have been readily apparent to PHOSITA and the use of ALD, as intended, would have been implemented with a reasonable expectation of success.
Regarding claim 11, as best understood, Shimizu discloses all of the elements of the current invention as detailed above with respect to claim 1.  Shimizu, however, does not explicitly disclose that the mask is a layer having thickness within a range of 10 - 500 nm.  
Miyagawa teaches that it is well known to perform the related method, wherein the mask layer comprises a thickness within a range of 10 - 500 nm (par. 0034). Please refer to claims 8-9, above, regarding rationale for combination of references.
Regarding claim 14, as best understood, Shimizu discloses all of the elements of the current invention as detailed above with respect to claim 13. Shimizu further discloses depositing a protective layer (6) onto a surface of the manufactured printed circuit board and/or the electrical component (figs. 1-5; pars. 0037-0038). Shimizu, however, does not explicitly disclose that the protective layer is deposited by the process of chemical deposition in vapor phase, preferably, by the process of atomic layer deposition.
Miyagawa teaches that it is well known to perform the related method including depositing a protective layer (14) onto a surface of the manufactured printed circuit board and/or the electrical component by the process of chemical deposition in vapor phase, preferably, by the process of atomic layer deposition (fig. 1; pars. 0036-0042).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Shimizu to incorporate the ALD step of Miyagawa. Please refer to claims 8-9, above, regarding rationale for combination of references.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, in view of Finn et al (US 2014/0284386 A1).
Regarding claim 7, as best understood, Shimizu discloses all of the elements of the current invention as detailed above with respect to claim 1.  Shimizu, however, does not explicitly disclose that the substrate pre-supplied with the water- soluble lift-off material is degassed until a predetermined moisture level is attained.
Finn teaches that it is well known to perform a related method, including degassing the substrate pre-supplied with the water- soluble lift-off material, until a predetermined moisture level is attained (par. 0332).
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akram (US 5,789,271) and Modi (US 2018/0124926A1) are also of particular relevance, as both disclose the general state of the art. In addition, Morrissey et al. (EP 3483308) discloses a closely related invention, including the masking and lift-off layers and methods. These references are not currently used in prior art rejection simply to avoid an overly long or duplicative Office Action; however, they should be reviewed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JEFFREY T CARLEY/Examiner, Art Unit 3729